February 13, 2009


Mr. Joseph H. Pedigo
732 Yale Street
Houston, TX 77002
Ms. Jennifer Bruch Hogan
Hogan & Hogan, L.L.P.
Two Houston Center
909 Fannin, Suite 2700
Houston, TX 77010-1018

RE:   Case Number:  06-0867
      Court of Appeals Number:  14-05-00487-CV
      Trial Court Number:  2003-56367

Style:      PINE OAK BUILDERS, INC.
      v.
      GREAT AMERICAN LLOYDS INSURANCE COMPANY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells      |
|   |Mr. Charles       |
|   |Bacarisse         |
|   |Mr. Lee H.        |
|   |Shidlofsky        |